IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JAMES D. SCHNELLER,                   : No. 759 MAL 2014
KEEPRADNORSAFE.COM                    :
                                      :
                                      : Petition for Allowance of Appeal from the
            v.                        : Order of the Commonwealth Court
                                      :
PENNSYLVANIA LIQUOR CONTROL           :
BOARD                                 :
                                      :
                                      :
PIETRO'S ITALIAN RESTAURANT,          :
                 Intervenor           :
                                      :
                                      :
                                      :
                                      :
PETITION OF: JAMES D. SCHNELLER       :


                                   ORDER


PER CURIAM

     AND NOW, this 17th day of December, 2014, the Petition for Allowance of

Appeal and "Motion to Reply to New Matter Stated in Answer of Respondent" are

DENIED.